Citation Nr: 0531860	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for anxiety.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision that denied an 
increased (compensable) disability rating for service-
connected anxiety.  In August 1999, the veteran filed a 
timely notice of disagreement regarding this decision.  In 
October 1999, the RO issued a statement of the case 
addressing this issue, and in that same month, the veteran 
perfected his appeal.  

In May 2003, the RO issued a decision granting an increased 
disability rating of 10 percent, effective from February 
1999, for the veteran's service-connected anxiety disorder, 
mild.  The veteran maintains his disagreement with the 
assigned rating.  

The veteran was afforded a personal hearing in November 1999 
before a RO Hearing Officer.  In August 2004, a hearing was 
held before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  Transcripts of the hearings are associated 
with the claims file.

In February 2005, the Board remanded the veteran's claim for 
an increased rating for service-connected anxiety.  The Board 
also remanded the issue of whether to reopen the veteran's 
claim of service connection for PTSD based on new and 
material evidence.  

In an informal hearing presentation dated in September 2005, 
the veteran's representative listed the issue on appeal as 
"claim for entitlement to additional evaluation for service-
connected arthritis, current rated as 10 percent disabling 
and service connection for PTSD."  The Board notes that the 
issue of an increased rating for arthritis is not in 
appellate status and appears to be indicated in error.  The 
issues on appeal are listed correctly, hereinabove.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in February 2005 primarily for a 
current examination to determine the severity of the 
veteran's service-connected anxiety disorder.  This was not 
done.  There is no indication in the record that the RO 
scheduled the veteran for a VA psychiatric examination.  
Furthermore, the RO did not issue a supplemental statement of 
the case (SSOC) subsequent to the Board's February 2005 
Remand that documents the actions taken by the RO.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Accordingly, the Board 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder.  He is currently 
service-connected at a 10 percent disability rating for 
anxiety.  He also contends that service-connection should 
also be granted for PTSD.  The veteran and his representative 
contended at the August 2004 hearing before the undersigned 
that the veteran's service-connected anxiety was intertwined 
with his nonservice-connected PTSD.

Recent evidence indicates that the veteran's service-
connected anxiety may have increased in severity.  According 
to a June 2002 VA medical opinion, the examiner opined that a 
February 2002 diagnosis of dysthymia most likely represented 
a progression of the veteran's earlier service-connected 
anxiety.  The examiner further noted that the dysthymia did 
not imply a new and separate disorder.

Social Security Administration records reveal that the 
veteran was awarded disability benefits in September 1999.  
The Social Security Administration included "Affective 
Disorders" as a secondary diagnosis for the award of 
benefits.

The veteran also testified before the undersigned in August 
2004 that his anxiety had worsened.  The Board notes that the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
On remand, the RO must schedule the veteran for a VA 
psychiatric examination as described below.

The Board also noted in the February 2005 Remand, that the RO 
should issue a statement of the case (SOC) regarding the 
issue of whether to reopen service connection for PTSD.  By 
history, in an August 2002 decision, the RO reopened the 
issue of service connection for PTSD based on new and 
material evidence, but continued the denial of service 
connection that disorder.

In February 2003, the veteran filed what has been construed 
as a notice of disagreement to the August 2002 decision.  In 
a letter dated in March 2005, the veteran's representative 
indicated that the February 2003 statement was not a notice 
of disagreement, but that it merely served to provide 
additional evidence in support of the veteran's increased 
rating claim.  The Board cannot accept this statement from 
the representative as a valid withdrawal of the claim to 
reopen.  

Given that the veteran's service connection claim for PTSD is 
intertwined with the increased rating claim for anxiety, the 
Board finds that the veteran's February 2003 statement 
adequately expresses disagreement with the August 2002 RO 
decision.  See 38 C.F.R. § 20.201 (2005); see also Gallegos 
v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of 
a writing that expresses disagreement with an RO decision).  
An SOC has not been sent to the veteran regarding the new and 
material evidence issue.  As such, the Board must remand the 
matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, pursuant to this remand, if the 
veteran timely appeals this issue after the RO issues an SOC, 
the Board will have to first review the RO determination that 
new and material evidence had been submitted to reopen the 
previously denied claim for PTSD.  

Moreover, the issue involving nonservice-connected PTSD is 
inextricably intertwined with the issue of an increased 
disability rating for anxiety.   In particular, both of these 
conditions are listed as anxiety disorders under DSM IV.   
The evidence of record does not adequately distinguish or 
otherwise differentiate the extent of the veteran's mental 
impairment that is attributable to his service-connected 
anxiety, from the nonservice-connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  Therefore, the Board will 
defer adjudicating whether a rating in excess of 10 percent 
is warranted for anxiety, so that the RO may issue the 
veteran and his representative an SOC regarding the issue of 
whether to reopen entitlement to service connection for PTSD.

Further, in May 2005, the RO received a statement from the 
veteran's representative indicating the submission of private 
progress notes dated from June 2003 to December 2004 that 
reflect ongoing treatment for the veteran's PTSD symptoms.  
The representative did not include a waiver of RO 
consideration of this additional medical evidence.  

Accordingly, the case is remanded for the following actions:

1.  The RO should issue an SOC to the 
veteran and his representative concerning 
the claim of whether to reopen service 
connection for PTSD based on new and 
material evidence.  The veteran and his 
representative should be informed of the 
requirement of filing a timely substantive 
appeal subsequent to receipt of the SOC, 
in order to perfect that claim.

2.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
appropriate examination to determine the 
severity of his anxiety.  The RO should 
send the claims folder to the examiner for 
review.  The examiner should review the 
pertinent information in the claims 
folder.  

?	The examiner should identify all 
symptoms and functional impairment 
due to the veteran's anxiety and 
attempt to distinguish the 
manifestations of the anxiety from 
any other psychiatric disorder(s) 
found to be present, including PTSD.  

?	The examiner should state if he/she 
is unable to distinguish the 
manifestations of the anxiety from 
any other psychiatric disorder(s) 
found to be present, including PTSD.  

?	The examiner should provide a global 
assessment of functioning score based 
on the anxiety and should render an 
opinion as to whether the anxiety is 
so severe as to render the veteran 
unemployable.  The supporting 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO should readjudicate 
the veteran's intertwined claim for an 
increased disability rating in excess of 
10 percent for anxiety.  The RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  In addition, the RO should 
take into consideration the holding in 
Mittleider, 11 Vet. App. 181 (when it is 
not possible to separate the effects of 
the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected anxiety disorder for 
extraschedular evaluations under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

